UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

FREDERICK R. ROSS CIVIL ACTION

VERSUS NO. 19-'779

UNNAMED RESPONDENT SECTI()N “S”(l)
O R D E R

The Court, having considered the petition, the record, the applicable law and the Report
and Recornmenclation of the United States Magistrate Judge, and the failure of any party to tile
any objection to the Magistrate Judg_e's Repoit and Recommendation, hereby approves the Report
and Recornmendation of the United States Magistrate Judge and adopts it as its own opinion.
Accordingly,

IT IS ORDERED that the federal application for habeas corpus relief filed by Fredericl<

R. ROSS is I)ISMISSED WITHOUT PREJUDICE. .

New Orleans, Louisiana, this~gO day of § 152 ig , 2019.

az¢,,.,../

UNITE STATES DIS'I`RICT JUDGE

 

